Citation Nr: 1033197	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  00-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Schaefer, Associate Counsel 


INTRODUCTION

The Veteran had active duty military service from October 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Detroit, Michigan. 

In May 2000, the Veteran testified at a personal hearing before a 
Decision Review Officer (DRO), sitting at the RO.  A transcript 
of the hearing is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
degenerative joint disease of the lumbosacral spine is 
etiologically related to the Veteran's military service. 


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine was incurred 
in by the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
degenerative joint disease of the lumbosacral spine is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) and the implementing regulations.
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt the to 
claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the Veteran is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the Veteran cannot claim service connection for that 
disorder, but the Veteran may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  

If a veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  However, should such increase be established, aggravation 
is presumed to be the result of service, unless rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also 
VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  A claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the rebuttal standard attaches.  Cotant v. Principi, 17 
Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his October 1969 induction 
examination, the Veteran reported a history of back pain, but no 
abnormalities were found at the clinical examination.  Therefore, 
the Veteran is presumed to have been in sound condition upon 
entry into service.  38 U.S.C.A. § 1111; Wagner. 

Clear and unmistakable evidence that a back disorder preexisted 
service and was not aggravated by service may rebut this 
presumption.  A July 1970 service treatment record reports that 
the Veteran was involved in a motorcycle accident in 1968, prior 
to service, but he indicated that there was no fracture, just 
pulled muscles.  Treatment records contemporaneous with this 
accident are not of record.  The Veteran further related that he 
had had back pain since the accident, but that it was made worse 
with moving objects.  Chronic back pain and chronic lumbosacral 
strain were diagnosed.  In August 1970, he was placed on a 6 
month profile.  No abnormalities of the back were found at his 
separation examination in May 1971.  

In July 1972, the Veteran filed a claim for service connection 
for a back disorder.  At VA examination in August 1972 X-rays 
showed thinning of the L5-S1 disc space, and the examiner noted 
lumbosacral strain by history only.  

Based on these facts, the Board concludes that the Veteran did 
not have a preexisting disability of the back.  The Veteran is 
competent to report pain.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, pain alone is not a disability and without 
a diagnosed or identifiable underlying malady or condition, 
cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Further, the mere fact that the Veteran 
suffered an injury pre-service does not dictate that a permanent 
disability developed from that injury.  Therefore, the Board 
finds that there is not clear and unmistakable evidence that the 
Veteran had a preexisting back disability.

Moreover, the evidence is not clear and unmistakable that there 
was no aggravation of the Veteran's back during service.  In this 
regard, the Board notes that the Veteran was seen for treatment 
for back pain that made worse by moving objects, and that a 
lumbosacral strain was diagnosed that resulted in a 6 month 
profile.  Even though no back disorder was documented at 
separation, the Board finds that this evidence alone does not 
constitute clear and unmistakable evidence that the Veteran's 
back symptoms were not aggravated by his activities in service.  
Absent clear and unmistakable evidence that a back disorder 
preexisted service and was not aggravated by service, the Board 
finds that the presumption of soundness has not been rebutted.  
Accordingly, service connection may not be granted based on 
aggravation, and the analysis now turns to whether service 
connection on a direct or presumptive basis is warranted. 

In this regard, the Board initially observes that imaging studies 
in July 1972, eleven months after discharge did not demonstrate 
arthritis of the spine.  Therefore, the Board determines that 
service connection on a presumptive basis is not supported by the 
evidence.  38 C.F.R. § 3.309.

However, post-service treatment evidence reflects a diagnosis of 
degenerative joint disease of the lumbosacral spine with symptoms 
noted by X-ray as early as August 1990, according to a November 
1994 private treatment record.  Further, the Board finds that the 
competent and probative evidence establishes that it is at least 
as likely as not that the Veteran's current lumbosacral 
degenerative joint disease is associated with his military 
service. 

The Board also notes that there are several medical opinions of 
record regarding whether the Veteran's current back disorder is 
directly related to his military service.  The Board notes that a 
November 1994 private treatment record indicates that the Veteran 
had had several muscle pulls and strains, but that the most 
significant such injury post-service occurred in April 1990.  In 
August 1999, Dr. RMK indicated that there was little question 
that the Veteran's osteoarthritic disorders were the result of 
multiple injuries suffered during the course of his employment.  

Then, in March 2006, Dr. RMK indicated that he had last seen the 
Veteran in July 1999 and stated that, while there were a pre-
service injury and significant injuries after service, the 
Veteran's in-service injuries certainly were a significant 
contributor to the development of his musculoskeletal disorders, 
including the osteoarthritis of the lumbosacral spine.  

Finally, an October 2008 VA examiner noted the Veteran's pre-
service injury and post-service work injury.  The examiner also 
observed that the Veteran had no specific back injury in service, 
but experienced pain due to lifting as part of his office duties.  
The Board notes that the Veteran's description of his duties is 
consistent with his complaints in service treatment records of 
pain when moving objects as well as with his military 
occupational specialty of a clerk.  
Upon examining the Veteran and reviewing the claims file, the 
examiner opined that onset of low back pain was during service 
due to excessive lifting and moving and that it was at least as 
likely as not that the heavy lifting and moving either 
contributed to the start of the Veteran's low back disorder or 
aggravated a preexisting disability, if such existed.  

Accordingly, the Board finds that a preponderance of the 
competent opinions is in favor of a relationship between the 
Veteran's military service and his current degenerative joint 
disease of the lumbosacral spine.  Although Dr. RMK indicated in 
August 1999 that the Veteran's back disability was due to work-
related injury, he did not at that time discuss whether the 
disability was connected to service in any way.  Whereas in March 
2006, he reiterated that the work injury played a role in the 
current disability, but also found that the Veteran's military 
service also contributed.  Thus, the two opinions are not wholly 
contradictory, and the Board finds that the March 2006 opinion 
retains probative value in assessing the etiology of the 
Veteran's degenerative joint disease of the lumbosacral spine.  

In light of the above, the Board finds that the preponderance of 
the competent medical opinions assigns a contributing role to the 
Veteran's military service in the development of his currently 
diagnosed back disability.  Military service need not be the sole 
cause of a disability for the requirements of service connection 
to be met.  Therefore, the Board concludes that it is at least as 
likely as not that the Veteran's back disability is associated 
with his in-service back disorder.  Thus, service connection for 
degenerative joint disease of the lumbosacral spine is granted.


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


